United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2054
Issued: March 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On September 5, 2013 appellant filed a timely appeal from an April 30, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her untimely
request for reconsideration. As the last merit decision, dated March 9, 2007, concerning the
termination of compensation benefits was that of this Board’s and, as OWCP has not further
reviewed this issue, the subject matter is res judicata and is not subject to further review by the
Board on the current appeal.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction to review the merits of
the April 30, 2013 decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.
1

See Clinton E. Anthony, Jr., 49 ECAB 476 (1998).

2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. By decision dated March 9, 2007, the
Board affirmed a February 24, 2006 decision by an OWCP hearing representative affirming an
October 14, 2005 decision terminating appellant’s compensation benefits.3 In affirming the
February 24, 2006 OWCP decision, the Board found that the June 7, 2005 opinion of
Dr. David G. Vanderweide, a second opinion Board-certified orthopedic surgeon, constituted the
weight of the evidence and was sufficiently rationalized to support OWCP’s decision terminating
her compensation benefits.
In affirming OWCP’s June 2, 2006 decision denying
reconsideration, the Board found that, while appellant advised in a May 4, 2006 letter that she
was submitting a medical report, no report was received prior to OWCP’s June 2, 2006 decision.
The facts and circumstances surrounding the prior appeal are hereby incorporated by reference.4
On June 9, 2011 appellant’s then counsel requested reconsideration and expansion of her
claim to include left medial meniscus tear. On March 21 and April 15, 2013 OWCP again
received the June 9, 2011 letter requesting reconsideration. Appellant’s then counsel argued that
the March 9, 2007 decision was based on erroneous information when it stated that OWCP had
not approved a left knee partial meniscectomy on June 23, 2003. She argued that in view of the
fact that OWCP had authorized this surgery, that it had accepted this condition, but failed to
include it in the list of accepted conditions. In support of her request for reconsideration,
appellant submitted medical and factual evidence including a June 23, 2003 hospital report.
By decision dated April 30, 2013, OWCP denied appellant’s request for reconsideration
as it was untimely filed and failed to establish clear evidence of error. It noted that the record
contained no evidence that the June 23, 2003 surgery had been authorized by OWCP.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.5
The Board has found that the imposition of the one-year time limitation does not constitute an
abuse of the discretionary authority granted OWCP under section 8128(a) of FECA.6
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
3

Docket No. 06-1568 (issued March 9, 2007).

4

On November 17, 2002 appellant, then a 39-year-old clerk, filed a traumatic injury claim alleging that on that
date she sustained a left knee and leg injury when a coworker hit her with an all-purpose container. OWCP accepted
the claim for left knee strain/sprain, left thigh and left leg contusion. Subsequently, it accepted chondromalacia.
Appellant stopped work on November 17, 2002, returned to work on March 10, 2004 and stopped on
March 11, 2004. OWCP placed her on the periodic rolls for temporary total disability effective March 23, 2004. By
decision dated September 4, 2008, OWCP’s hearing representative granted appellant’s request for wavier of
recovery of an overpayment in the amount of $1,992.48.
5

20 C.F.R. § 10.607(a).

6

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

2

nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.7 OWCP regulations and procedures provide that OWCP will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in 20
C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of error on the
part of OWCP.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.9 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.10 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.13 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision.14
OWCP procedures were changed effective August 29, 2011. Section 10.607 of the new
regulations provide that the date of the reconsideration request for timeliness purposes was
changed from the date the request was mailed to the date the request was received by OWCP.15
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
application for review. The last merit decision, dated March 9, 2007, affirmed an OWCP
hearing representative’s February 24, 2006 decision, which in turn affirmed an October 14, 2005
7

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

8

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a)
(October 2011). OWCP procedures further provide that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made an error (for
example, proof that a schedule award was miscalculated). Evidence such as a detailed well-rationalized medical
report which, if submitted before the denial was issued, would have created a conflict in medical opinion requiring
further development, is not clear evidence of error. Id..
9

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

10

See Leona N. Travis, 43 ECAB 227, 240 (1991).

11

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

12

See supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

14

Leon D. Faidley, Jr., supra note 6.

15

20 C.F.R. § 10.607.

3

OWCP decision terminating appellant’s compensation benefits.16 OWCP received appellant’s
request for reconsideration on March 20, 2013; thus, the request was outside the one-year time
limit.17 Consequently, appellant must demonstrate clear evidence of error by OWCP in
terminating her compensation.18
The Board finds that the evidence submitted by appellant in support of her request for
reconsideration does not raise a substantial question as to the correctness of the termination
decision or shift the weight of the evidence of record in her favor. OWCP terminated her wageloss benefits effective October 30, 2005 based on the opinion of Dr. Vanderweide, a second
opinion Board-certified orthopedic surgeon, who concluded that she no longer had any residuals
or disability due to her accepted employment injuries. An OWCP hearing representative
affirmed the termination of appellant’s compensation on February 24, 2005, which the Board
affirmed in a March 9, 2007 decision.
On reconsideration, appellant has presented insufficient evidence to establish that OWCP
improperly terminated her compensation benefits. In order to establish clear evidence of error, a
claimant must submit evidence relevant to the issue which was decided by OWCP.19 Appellant
argues that OWCP erred in terminating her compensation as she continues to have residuals from
her left medial meniscus tear. She claims that it accepted this condition as it authorized surgery
for left knee partial meniscectomy on June 23, 2003. Contrary to appellant’s contention, the
record contains no evidence that OWCP authorized this surgery or paid for it. Even if the
surgery had been paid for by OWCP, there is no evidence that it had accepted the condition of
left knee meniscal tear as being caused by the accepted November 17, 2002 employment
injury.20 The evidence submitted by appellant is insufficient to raise a substantial question as to
the correctness of the last merit decision. Appellant has not established clear evidence of error.
On appeal, appellant contends that OWCP erred in denying her request for
reconsideration as she continues to have residuals of her accepted employment injury and denied
medical treatment. As discussed above, she failed to timely file a request for reconsideration and
failed to establish clear evidence of error. Appellant submitted no evidence raising a substantial
question as to the correctness of OWCP’s termination of her compensation benefits effective
October 30, 2005.
16

The record also contains a September 4, 2008 OWCP hearing representative’s decision granter waiver on
recovery of an overpayment.
17

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602(e)(6)
(August 2011). For decisions issued on or after August 29, 2011, there is still a one-year time limit for requesting
reconsideration. The one-year period begins on the date of the original decision and the application for
reconsideration must be received by OWCP within one year of the date of the decision for which review is sought.
18

20 C.F.R. § 10.607(a); see D.G., 59 ECAB 455 (2008); Debra McDavid, 57 ECAB 149 (2005).

19

Howard Y. Miyashiro, 51 ECAB 253 (1999).

20

The Board has held that payment for medical expenses does not, in and of itself, constitute acceptance of a
particular condition or disability in the absence of evidence indicating that a particular condition or disability has
been accepted as work related. Gary L. Whitmore, 43 ECAB 441 (1992); see also M.C., Docket No. 12-64 (issued
May 10, 2012).

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the grounds as it was not timely filed and did not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 30, 2013 is affirmed.
Issued: March 10, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

